NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0152n.06

                                         Case No. 21-1454

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                   Apr 11, 2022
                                                                              DEBORAH S. HUNT, Clerk
                                                            )
MICHELLE REYNOLDS, as Personal Representative
                                                            )
of the Estate of CODY REYNOLDS, Deceased,
                                                            )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                  )        UNITED       STATES
                                                            )        DISTRICT COURT FOR
v.                                                          )        THE EASTERN DISTRICT
                                                            )        OF MICHIGAN
OFFICER RYAN ADDIS                                          )
       Defendant-Appellant.                                 )                             OPINION
                                                            )

           Before: SUTTON, Chief Judge, CLAY and McKEAGUE, Circuit Judges.

     McKEAGUE, J., delivered the opinion of the court in which SUTTON, C.J., joined.
CLAY, J. (pp. 13–23), delivered a separate dissenting opinion.

       McKEAGUE, Circuit Judge. Officer Ryan Addis of the Royal Oak Police Department

fatally shot Cody Reynolds on May 14, 2018. His mother Michelle Reynolds, on behalf of his

estate, brought this suit against the City of Royal Oak and Addis under 42 U.S.C. § 1983 and state

law, alleging excessive force, assault and battery, and gross negligence. The district court denied

qualified immunity at summary judgment to Addis because, taking the facts in the light most

favorable to Reynolds, it found that Addis violated Reynolds’s Fourth Amendment rights. But

because Reynolds is unable to point to a case that would place a reasonable officer in Addis’s

position on notice that his use of force was unlawful, we must reverse the district court’s denial of

summary judgment on Reynolds’s § 1983 claim. We must also reverse the district court’s denial
Case No. 21-1454, Reynolds v. Addis


of summary judgment on Reynolds’s state law claims because Reynolds does not offer evidence

that Addis acted in bad faith and because Reynolds cannot state a claim for gross negligence under

Michigan law.

                                                  I.

       At the summary judgment stage, we review the facts in the light most favorable to the

nonmovant. Tolan v. Cotton, 572 U.S. 650, 657 (2014). In this case, the events leading up to the

shooting were recorded on the dash camera on Defendant Officer Ryan Addis’s patrol vehicle.

“To the extent that videos in the record show facts so clearly that a reasonable jury could view

those facts in only one way, those facts should be viewed in the light depicted by the videos.”

Latits v. Phillips, 878 F.3d 541, 547 (6th Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 380

(2007)). But if the video “can be interpreted in multiple ways or if [the] videos do not show all

relevant facts, such facts should be viewed in the light most favorable to the non-moving party.”

Id. (citing Godawa v. Byrd, 798 F.3d 457, 463 (6th Cir. 2015)).

       Michelle Reynolds called 911 shortly after 3:00 a.m. to report that her 20-year-old son,

having possibly taken some drugs, had attacked and stabbed her and her husband. The dispatch

relayed the message to all officers that there was a stabbing at 1027 Hoffman. Dispatch told

responding officers that the stabbing was between a mother and a son, that “it sounds like the dad

was stabbed also in the forehead,” and that “the son who is the suspect is in the backyard right

now.” R. 63-8, PageID 2257–58; R.63-7. Michelle Reynolds told the dispatcher that Cody did

not have the knife and had left it in the kitchen; this information was not relayed by dispatch to the

responding officers.

       Officer Ryan Addis was the first to respond. While he drove down Hudson Avenue, he

turned on his spotlight to illuminate a young man walking in the street towards the patrol car. The


                                                -2-
Case No. 21-1454, Reynolds v. Addis


man, Cody Reynolds, was wearing socks, sweatpants and a long-sleeve shirt. His hands were

empty. Addis later described him as having “had a blank stare on his face.” Addis parked, got out

of the patrol car, and stood behind the open door on the driver’s side, pointing his gun at Cody and

directing him to stop walking.

       After repeating his command, Cody stopped walking towards Addis. Addis asked if he

was “the one who just stabbed somebody.” Although Cody’s response is inaudible, Addis testified

that Cody said “yeah.” On the video, he can be seen lowering his head, as if in shame. Addis told

Cody at this point to put his hands on his head, but Cody started walking slowly towards Addis

again. Addis yelled “Stop!” Cody, looking alert, stopped and put his hands on his head. Addis

told him to get on his knees. Cody complied, crouching down and lowering his forehead to the

ground, extending his empty hands out in front of him. Cody was positioned a few feet in front of

and to the left of Addis’s patrol car.

       Addis then asked if he had a knife. At this point on the video, rather than answering, Cody

shouts inaudibly, leaps up and runs off camera to the left of the patrol car toward the general

direction of Addis. Within a little more than a second of Cody leaping, Addis began firing,

discharging five shots over a span of two seconds.1 The shots are audible on the dash cam

recording but all occur out of frame, with only the casings visible. Cody collapsed about 25 feet

from where he first leapt towards Addis, reaching the opposite curb roughly parallel to the rear

bumper of Addis’s patrol car.




       1
        Reynolds states in briefing that the shots occurred over four seconds. See Appellee’s Br.
at 12. But because the video clearly shows the shots occur within two seconds, we take the fact as
shown in the video. See Latits, 878 F.3d at 547. Based on what is audible in the video, any gap
between the shots is minuscule at best.
                                               -3-
Case No. 21-1454, Reynolds v. Addis


       Cody had collapsed face first with his hands beneath him after being shot. Another officer

arrived and the two pulled Cody’s hands out from under him, cuffed him, and began CPR. He

died of his gunshot wounds later that morning after being taken to the hospital.

       The subsequent autopsy revealed that Cody suffered four gunshot wounds. All parties

agree that the first shot was to Cody’s front, striking his chest and coming to rest between his fifth

and sixth rib. Accepting Reynolds’s expert testimony, the downward trajectory of the bullet “is

consistent with Cody being shot as he was transitioning from a downward to an upright posture

and/or leaning forward at the time he sustained the wound.” R. 73-8, PageID 7. The shot occurred

at a muzzle-to-target distance of greater than three feet. The remaining three shots, including the

shot that likely proved fatal, were to Cody’s back. None of the wounds showed soot or stippling.

       Addis maintains that Cody charged at him and that Addis backpedaled while firing; he was

unable to explain how Cody was shot in the back. For purposes of summary judgment, we take

the conclusion of the plaintiff’s expert regarding Addis’s position—that Addis remained in

position somewhere behind the drivers’ side door and turned to follow Cody’s path as he ran.

       Plaintiff Michelle Reynolds, personal representative of the Estate of Cody Reynolds,

brought this suit following the death of her son. She brought a claim for excessive use of force in

violation of the Fourth Amendment against Addis under 42 U.S.C. § 1983 and claims of assault

and battery and gross negligence under Michigan law. She also brought a claim of municipal

liability against the City of Royal Oak. Defendants moved for summary judgment. Defendants

asserted the defense of qualified immunity to Reynolds’s § 1983 claim and asserted state law

governmental immunity to her assault and battery claim. Defendants also argued that Reynolds

could not state a claim for gross negligence. Finally, Defendants asserted that Reynolds was not

entitled to relief under Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978). The district court


                                                -4-
Case No. 21-1454, Reynolds v. Addis


granted in part and denied in part Defendants’ motion. The district court granted summary

judgment on Reynolds’s claim for municipal liability but denied summary judgment on Reynolds’s

§ 1983 claim and attendant state law claims, concluding Addis was not entitled to immunity. Addis

now appeals.

                                                 II.

                                         A. § 1983 Claim

       We have jurisdiction to review a district court’s denial of qualified immunity at summary

judgment. 28 U.S.C. § 1291; Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Our review is limited

to the extent that such a denial turns on an issue of law. Gillispie v. Mia. Twp., 18 F. 4th 909, 915

(6th Cir. 2021) (quoting Mitchell, 472 U.S. at 530). Because this appeal considers “the legal

question of whether the law was clearly established,” we have jurisdiction to consider this appeal.

Gordon v. Bierenga, 20 F.4th 1077, 1081 (6th Cir. 2021).

       This court reviews a district court’s denial of summary judgment de novo, reviewing facts

in the light most favorable to the nonmovant. Foster v. Patrick, 806 F.3d 883, 886 (6th Cir. 2015)

(citation omitted). Summary judgment is only appropriate if the record shows that “there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       A public official is immune from liability under § 1983 unless the plaintiff establishes (1)

a constitutional violation and (2) that “the right at issue was ‘clearly established’ when the event

occurred such that a reasonable officer would have known that his conduct violated it.” Martin v.

City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013) (citing Pearson v. Callahan, 555

U.S. 223, 232 (2009)). “Both prongs must be met ‘for the case to go to a factfinder to decide if

[the] officer’s conduct in the particular circumstances violated a plaintiff's clearly established


                                                -5-
Case No. 21-1454, Reynolds v. Addis


constitutional rights.’” Gordon, 20 F.4th at 1082 (quoting Martin, 712 F.3d at 957). We may

decide the issues in either order. Pearson, 555 U.S. at 242.

        In this case, we need only address the second prong. Even when an officer violates a

plaintiff’s constitutional rights, the defendant is entitled to qualified immunity “so long as their

conduct ‘does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021) (quoting Pearson

v. Callahan, 555 U.S. 223, 231 (2009)). Although there does not need to be “a case directly on

point . . . existing precedent must have placed the statutory or constitutional question beyond

debate.” Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 7–8 (2021) (quoting White v. Pauly, 137 S.

Ct. 548, 551 (2017)).

        “The Fourth Amendment’s prohibition against unreasonable seizures protects citizens from

excessive force by law enforcement officers.” Latits, 878 F.3d at 547 (citing Godawa, 798 F.3d

at 463). The Fourth Amendment requires that the amount of force used to effectuate an arrest be

“objectively reasonable” under the totality of the circumstances. Graham v. Connor, 490 U.S.

386, 396–97 (1989). We consider the situation at the moment force is used, “judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Id. at 396.

        In evaluating the totality of the circumstances, three factors are most critical: “[1] the

severity of the crime at issue, [2] whether the suspect poses an immediate threat to the safety of

the officers or others, and [3] whether he is actively resisting arrest or attempting to evade arrest

by flight.” Id. Although all factors are important to the totality-of-the-circumstances inquiry, the

use of deadly force requires a threat of serious physical harm to either the officer or others. Bletz

v. Gribble, 641 F.3d 743, 754 (6th Cir. 2011).


                                                 -6-
Case No. 21-1454, Reynolds v. Addis


       In reviewing an officer’s actions, we are mindful of the split-second decisions officers must

make in the field. Davenport v. Causey, 521 F.3d 544, 552 (6th Cir. 2008). In a case such as this,

where an officer discharges multiple shots within a span of two seconds, we consider the volley of

shots as a single use of force. See Stevens-Rucker v. City of Columbus, 739 F. App’x 834, 844

(6th Cir. 2018) (treating two volleys of shots as a single use of force because only one second

elapsed between them). To be sure, “[w]hen an officer faces a situation in which he could

justifiably shoot, he does not retain the right to shoot at any time thereafter with impunity.”

Dickerson v. McClellan, 101 F.3d 1151, 1162 n.9 (6th Cir. 1996) (quoting Ellis v. Wynalda, 999

F.2d 243, 247 (7th Cir. 1993)). But we do not require an officer to judge “[w]ithin a few seconds”

whether a threat has abated, let alone within the fraction of a second that separated the shots here.

Mullins v. Cyranek, 805 F.3d 760, 767 (6th Cir. 2015) (quoting Untalan v. City of Lorain, 430

F.3d 312, 315 (6th Cir. 2005) (alteration in original).

       When considering whether a right is clearly established in the Fourth Amendment context,

as the Supreme Court recently reiterated, “specificity is especially important.” Rivas-Villegas, 142

S. Ct. at 8; see also City of Tahlequah, 142 S.Ct. at *11–12. The inquiry into whether a right is

clearly established “must be undertaken in light of the specific context of the case, not as a broad

general proposition.” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).

The general standards present in Graham and Tennessee v. Garner—that deadly force requires

that a suspect pose a threat of serious physical harm to an officer or others—are only sufficient to

clearly establish law in an “obvious case.” Id. (citing Brosseau, 543 U.S. at 199).

       This is not an obvious case. As reflected in the plaintiff’s version of the facts and the video,

Addis reasonably suspected Cody of stabbing his parents with a knife. When Addis arrived at the

scene, he did not know whether Cody was still armed with the knife. Addis, with his weapon


                                                -7-
Case No. 21-1454, Reynolds v. Addis


drawn, gave several commands to Cody. Cody failed to comply with those commands. When

Addis asked Cody if he had a knife on him, Cody responded by suddenly leaping up and running

toward Addis. Reynolds suggests that Cody leapt to flee Addis. But Cody’s subjective intent is

not relevant to the inquiry; we are limited to the information available to a reasonable officer in

Addis’s position. Graham, 490 U.S. at 396; Mullins, 805 F.3d at 765–66. From Addis’s position,

Cody leapt up and moved towards Addis—confirmed by the uncontroverted evidence that Addis’s

first shot struck Cody to his front, not at a lateral angle. It thus would not have been obvious to a

reasonable officer that, in the decisive moment, Cody posed no threat of harm. Cf. Zulock v.

Shures, 441 F. App’x 294, 302–03 (6th Cir. 2010) (holding that factually identical precedent was

not needed to clearly establish a constitutional violation when the plaintiff was shot turning away

from an officer, thus posing no threat). Reynolds must therefore “identify a case that put [Addis]

on notice that his specific conduct was unlawful.” Rivas-Villegas, 142 S. Ct. at 8.

       Reynolds points us first to the Eleventh Circuit’s decision in Samples ex rel. Samples v.

City of Atlanta, 846 F.2d 1328 (11th Cir. 1988). But Samples cannot clearly establish a violation

in this case.    To begin with, “out-of-circuit precedent clearly establishes rights only in

‘extraordinary case[s]’ when the out-of-circuit decisions ‘both point unmistakably to the

unconstitutionality of the conduct complained of and [are] so clearly foreshadowed by applicable

direct authority as to leave no doubt in the mind of a reasonable officer that his conduct’” was

unconstitutional. Hearring v. Sliwowski, 712 F.3d 275, 282 (6th Cir. 2013) (quoting Ohio Civil

Service Employees Ass’n v. Seiter, 858 F.2d 1171, 1177 (6th Cir. 1988)). In Samples, the court

held that there was a “serious issue of fact” as to “the question of excessive force” because one of

the officer’s five shots hit the decedent in the back. Samples, 846 F.2d at 1332–33. Samples does

not, on its own terms, hold any specific conduct unconstitutional. Perhaps more critically, in


                                                -8-
Case No. 21-1454, Reynolds v. Addis


Samples, there was no forensic evidence to suggest which shot was first—the court had only an

autopsy showing a number of shots, one of which was to Samples’s back. Id. It then relied on the

fact that a jury could find that the officer shot Samples first in the back, or shot him as he ran, as

precluding summary judgment. Id. Here, we know from video and forensic evidence that Addis’s

first shot hit Cody while they faced each other. We also know that Addis’s volley occurred too

quickly for us to conclude that Addis had time to decide that any threat had abated, if indeed Cody

was fleeing. Mullins, 805 F.3d at 767–68. Samples does not provide the fair warning needed to

avoid qualified immunity.

       Reynolds’s other authorities also do not establish that Addis’s conduct was clearly

unlawful. She points to Bunch v. Village of New Lebanon, which cited Samples in denying

summary judgment to an officer. 57 F.3d 1069 (6th Cir. 1995) (table). But in Bunch, the plaintiff’s

forensic evidence disputed the officer’s allegations that he shot the plaintiff while they were face-

to-face, while the undisputed evidence here is that Cody was head on to Addis when Addis fired.

       Reynolds and the dissent also rely on cases where officers fired at automobile drivers while

in positions of safety. In Godawa v. Byrd, under the plaintiff’s version of events, the officer fired

on the decedent as he was driving away from the officer. 798 F.3d at 465–66 (6th Cir. 2015). In

Hermiz v. City of Southfield, evidence suggested that the officer shot at the decedent from the side

after the front of the car had already passed the officer. 484 F. App’x 13, 16–17 (6th Cir. 2012).

In Smith v. Cupp, an officer fired on a previously cooperative suspect who, on the plaintiff’s

version of the facts, fired into the side of the vehicle the plaintiff drove as it passed the officer.

430 F.3d 766, 774 (6th Cir. 2005). In all three cases, on the plaintiff’s versions of the facts, the

officer no longer faced a threat from the driver of the vehicle at the time the officer fired his

weapon. The same cannot be said here.


                                                -9-
Case No. 21-1454, Reynolds v. Addis


       Reynolds also points to Hope v. Pelzer, 536 U.S. 730 (2002) to argue that we do not need

“materially similar” cases to find the law here was clearly established. See Appellee’s Br. at 60

(quoting Hope, 536 U.S. at 739). But we note that Hope is an Eighth Amendment case, and the

Supreme Court has since repeatedly warned that specificity is especially important in the Fourth

Amendment context to clearly establish law for officers. See Mullenix v. Luna, 577 U.S. 7, 12

(2015). Hope does not stand for the proposition that plaintiffs in Fourth Amendment cases do not

need to offer any similar cases to demonstrate that an officer should have been on notice that his

conduct violated the constitution. The Court did not write on a blank slate when it held that

handcuffing an inmate to a hitching post for seven hours in the sun as punishment was clearly

established. Hope, 536 U.S. at 741–42. Rather, the Court pointed to two prior Circuit decisions

reasoning that related conduct—handcuffing prisoners in awkward positions for prolonged

periods; denying drinking water to inmates as punishment—violated the Eighth Amendment. Id.

at 742–43. To be sure, Supreme Court precedent is clear that plaintiffs do not require a case that

is “directly on point.” Rivas-Villegas, 142 S. Ct. at 7 (quoting White, 137 S. Ct. at 551). But Hope

does not excuse Reynolds from needing to offer relevant precedent that shows Addis’s conduct

violated clearly established law. And Reynolds has not done so.

       The dissent argues that we err by requiring too close of a factual match between our

precedents and the situation Addis confronted. But the dissent ignores that the Supreme Court has

“repeatedly told courts not to define clearly established law at too high a level of generality.” City

of Tahlequah, 142 S.Ct. at *11. And the differences between this case and the dissent’s cited

precedents are not mere pedantry. The dissent would have us rely on cases where we have held

an officer violated the Fourth Amendment by shooting from the side or behind a fleeing suspect

from a position of safety. See Dissent at 8; Godawa, 798 F.3d at 466–67; Cupp, 430 F.3d. at 773–


                                                - 10 -
Case No. 21-1454, Reynolds v. Addis


74. Here, even under Reynolds’s facts, the first shot was to Cody’s chest as he moved towards

Addis. Our precedents that hold that an officer violates the constitution by shooting a fleeing

suspect in the back or from a position of safety could not have put Addis on notice that his use of

force was constitutionally violative. These cases are “materially distinguishable and thus do[] not

govern the facts of this case.” Rivas Villegas, 142 S.Ct. at 8.

       Because “existing precedent has not placed the constitutional question beyond debate,”

Addis is entitled to qualified immunity on Reynolds’s § 1983 claim. Id.

                                     B. Michigan Law Claims

       The district court denied Addis state-law immunity on Reynolds’s claim of assault and battery.

An officer may immediately appeal the denial of Michigan governmental immunity. Rudolph v.

Babinec, 939 F.3d 742, 753 (6th Cir. 2019). As with the denial of qualified immunity, we review

the denial de novo, taking all facts in the light most favorable to Reynolds. Michigan law protects

governmental employees from intentional tort liability if (1) the defendant acted within the scope

of his employment, (2) “the acts were undertaken in good faith, and (3) the acts were discretionary,

rather than ministerial, in nature.” Odom v. Wayne Cnty., 760 N.W.2d 217, 218 (Mich. 2008).

       The parties only dispute whether Addis acted in good faith. This is a subjective element,

in contrast to the federal objective test for qualified immunity. See Brown v. Lewis, 779 F.3d 401,

420 (6th Cir. 2015). “As long as [Addis] can show that he had a good-faith belief that he was

acting properly in using deadly force, he is entitled to the protections of governmental immunity

regardless of whether he was correct in that belief.” Latits v. Phillips, 826 N.W.2d 190, 194 (Mich.

Ct. App. 2012).

       Addis testified that he shot Cody when Cody leapt up because he feared for his physical

safety and because Cody may have wrestled Addis’s exposed gun from him. In short, he testified


                                               - 11 -
Case No. 21-1454, Reynolds v. Addis


that he shot Cody with a good-faith belief that Cody posed a substantial threat of harm. Reynolds

offers no evidence establishing any other motivation for Addis, arguing only that Addis acted

unreasonably. However, Michigan governmental immunity does not depend on reasonableness

but on Addis’s subjective intent. See Latits, 826 N.W.2d at 195. Summary judgment was

appropriate here.

       Reynolds also asserts a claim of gross negligence against Addis. But under Michigan law,

“gross negligence is not an independent cause of action when the underlying claim is an intentional

shooting of a suspect by an officer.” Presnall v. Huey, 657 F. App’x 508, 513 (6th Cir. 2016); see

also Miller v. Sanilac Cnty., 606 F.3d 240, 254 (6th Cir. 2010). Reynolds’s complaint argued that

Addis acted negligently by “[d]ischarging his firearm multiple times.” R.1 at 9. But Addis

intentionally shot Cody. Reynolds has no cause of action for gross negligence.

                                                III.

       We REVERSE the district court’s denial of summary judgment and REMAND to the

district court with instructions to enter judgment in favor of Officer Ryan Addis.




                                              - 12 -
Case No. 21-1454, Reynolds v. Addis


         CLAY, Circuit Judge, dissenting. Whether summary judgment is appropriate in this case

turns on one question: could a reasonable jury find that Officer Addis used excessive force in

violation of the Fourth Amendment and Michigan law when he shot and killed Cody Reynolds

after responding to the scene of an alleged stabbing? The record indicates that a reasonable jury

could find that Addis’ force was excessive. Indeed, the evidence fails to confirm Officer Addis’

allegation that he faced a deadly threat when Cody Reynolds got up from his knees and purportedly

advanced toward him. (See Appellant’s Br. 58.) The record instead suggests the possibility that

Cody ran away from Addis to flee from the scene when he stood up and ran.

         This Court has repeatedly held that an officer’s use of deadly force is excessive when a

suspect with visibly empty hands runs away from a police officer in a way that does not “imperil[]

the lives of officers or the public.” Godawa v. Byrd, 798 F.3d 457, 467 (6th Cir. 2015); see also

Tennessee v. Garner, 471 U.S. 1, 11 (1985); Smith v. Cupp, 430 F.3d 766, 769–75 (6th Cir. 2005).

Because courts must draw all inferences in favor of Plaintiff at this stage, the district court

appropriately denied Defendant’s motion for summary judgment on Plaintiff’s Fourth Amendment

and state law claims.1 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”)

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).



         1
            As a preliminary matter, it is important to emphasize that “[t]his Court’s jurisdiction regarding orders
denying qualified immunity . . . is narrow.” Harrison v. Ash, 539 F.3d 510, 517 (6th Cir. 2008). Indeed, appeals may
only be taken from final decisions, Cunningham v. Hamilton Cnty., Ohio, 527 U.S. 198, 200 (1999), and denials of
summary judgment are not final decisions, DiLuzio v. Vill. Of Yorkville, Ohio, 796 F.3d 604, 609 (6th Cir. 2015).
Accordingly, “to bring an interlocutory appeal of a qualified immunity ruling, the defendant must be willing to concede
the plaintiff’s version of the facts for purposes of the appeal.” Jefferson v. Lewis, 594 F.3d 454, 459 (6th Cir. 2010);
see also Ouza v. City of Dearborn Heights, Mich., 969 F.3d 265, 276 (6th Cir. 2020).
        In this case, Defendant has not “conceded the facts in the light most favorable to [Plaintiff],” meaning that
the appeal “falls outside of the narrow jurisdiction of this Court” and should therefore be dismissed. Harrison,
539 F.3d at 517; see infra pp. 2–6. However, because the majority nevertheless reaches the merits of Defendant’s
arguments, the dissent will proceed to address the arguments as well.

                                                        - 13 -
Case No. 21-1454, Reynolds v. Addis


                                                 I.

       The available video footage shows that Cody Reynolds got up from his knees and ran

before Officer Addis shot and killed him. However, the video, along with the rest of the record,

fails to resolve three key issues: 1) whether Cody ran at Addis when Addis shot him the first time;

2) whether Cody ran at Addis when Addis shot him a second, third and fourth time; and 3) whether

Addis moved and reoriented his gun over the course of the five shots, so that he aimed and shot at

Cody’s back as Cody ran away from Addis. In regard to these questions, the district court pointed

out the following:

       Here, there is a question of material fact for the jury to decide whether Addis was
       justified in firing all of the shots, including the shots to Mr. Reynolds’s back, when
       he clearly saw Mr. Reynolds had nothing in his hands and did not make any gestures
       as if he was reaching for a weapon. Although Defendants would like the Court to
       adopt wholesale Addis’s version of the deadly encounter, this is antithetical to Rule
       56. Plaintiff has presented evidence calling into question Addis’s version of events
       with Dr. Spitz’s findings, the autopsy report, DaFoe’s report and the video from
       Addis’ patrol car.

(Op. & Order, R. 92, Page ID # 3616.)

       The evidence highlighted by the district court, as well as the remainder of the record, raises

genuine and material disputes of fact. First, the expert report from forensic pathologist Dr. Daniel

Spitz indicates that Cody was not running at Addis when Addis fired his service weapon. It also

indicates that Addis shifted the position of his gun over the course of the shooting so that several

of the shots were aimed and fired at Cody’s back as Cody ran away from Addis. The report states

the following:

       The evidence indicates that after having elevated from a crouched position, Cody
       moved in a southeasterly direction for a distance of approximately 25 feet. The
       terminal collapse and Cody’s final position was at the south side of the road directly
       in front of a driveway apron. A large amount of blood was on the road surface in
       this area. Cody collapsed in a prone position with his head in a southeasterly
       direction and his feet in a northwesterly direction. With Officer Addis in a standing
       position next to the driver’s side of his police vehicle, the distribution and location

                                               - 14 -
Case No. 21-1454, Reynolds v. Addis


       of the three back wounds indicate that Officer Addis must have turned to his left
       and fired multiple times as Cody ran toward the south side of the road.

(Spitz Report, R. 73-8, Page ID # 2768.) Addis cannot explain how Cody received three gunshots

in his back, and the Court must accept Plaintiff’s assertion that Addis remained behind the driver’s

side door and turned to follow Cody’s path as he ran “in a southeasterly direction,” as Dr. Spitz

concluded. See Majority at 4; (Spitz Report, R. 73-8, Page ID # 2768). Even though the majority

concedes as much, it nevertheless concludes that “Addis’s volley occurred too quickly for us to

conclude that Addis had time to decide that any threat had abated, if indeed Cody was fleeing.”

See id. at 9. But even though “we do not require an officer to judge whether a threat has abated”

within a “fraction of a second, the Court must consider the totality of circumstances. See Majority

at 7 (citing Mullins v. Cyranek, 805 F.3d 760, 767 (6th Cir. 2015)); see also Garner, 471 U.S. at

8–9 (“[T]he question [is] whether the totality of the circumstances justified a particular sort of

search or seizure.”).)

       In this case, Addis’ shots spanned multiple seconds; the shots were not, in fact, fired

“within a fraction of a second.” See Majority at 7; see also Stevens-Rucker v. City of Columbus,

739 F. App’x 834, 843–44 (6th Cir. 2018); Dickerson v. McClellan, 101 F.3d 1151, 1162 n.9 (6th

Cir. 1996) (concluding that an officer’s gunshots can amount to excessive force even if “it is

determined that the officers’ initial decision to shoot was reasonable under the circumstances but

there was no need to continue shooting”) (quoting Ellis v. Wynalda, 999 F.2nd 243, 247 (7th Cir.

1993)). Accordingly, a jury could find that several of Addis’ shots amounted to excessive force,

particularly where the Plaintiff’s version of the facts indicates that Addis fired the second, third

and fourth gunshots as Cody was running away from him, rather than at him, at a distance. (Spitz

Report, R. 73-8, Page ID # 2768; Genna Report, R. 63-22, Page ID # 2509).



                                               - 15 -
Case No. 21-1454, Reynolds v. Addis


         The photographs from the scene, coupled with the facts raised by the autopsy report,

support Dr. Spitz’ conclusions and raise questions about the reasonableness of Addis’ use of force.

Indeed, an aerial picture taken by a drone shows that Cody’s body landed approximately four body-

lengths away from Addis, at a diagonal angle from the location where Addis stood and initially

shot Cody in the upper left chest. A reasonable jury could conclude that after shooting Cody one

time in the upper-left torso, Addis indeed “turned to his left and fired multiple times as Cody ran

toward the south side of the road.” (See Spitz Report, R. 73-8, Page ID # 2768.) Additionally, the

autopsy report illustrates the location of the bullets that entered Cody’s body squarely in the back.

(Autopsy Report, R. 63-10, Page ID # 2318.) Both pieces of evidence support Plaintiff’s theory

that Addis did not face a lethal threat as he fired several, or all, of the shots because Cody did not

charge at him.
                    East




                                        3
                                                         South
                               2


                                   1

 Fig. 1 Cody’s Location While Kneeling (1), Addis’ Location (2), Body (3)   Fig. 2 Bullet Entry Points: 1 (left); 2, 3, 4 (right)


(Drone Photo,2 R. 63-24, Page ID # 2521 (references added); Autopsy Report, R. 63-10, Page ID

# 2318.)


         2
           These are the approximate locations relevant to the Court’s analysis in evaluating Defendants’ summary
judgment motion. The locations where Cody knelt before running (1), and where his body landed after the shooting
(3), are undisputed. (Appellant’s Br. 29-32; Appellee’s Br. 11–12; see also Dash Cam Footage, R. 63-7, 02:35–02:40.)
The 25-foot distance between those points is also undisputed. (See id.; see also Genna Report, R. 63-22, Page ID #

                                                           - 16 -
Case No. 21-1454, Reynolds v. Addis


         The dash cam footage and the report from Plaintiff’s law enforcement expert further add

to the genuine and material factual disputes regarding Cody’s movements and the reasonableness

of Addis’ response. The video confirms Addis had a clear view of Cody’s empty, unarmed hands

before and as Cody got up to run. And the audio raises doubts about the “volley” of Addis’

gunshots and the degree to which it “occurred too quickly for us to conclude that Addis had time

to decide that any threat had abated.” See Majority at 7, 9. While the audio demonstrates that the

five gunshots were fired over the course of several seconds, it also suggests that there was varied

pacing between the first two and last three shots. Specifically, a greater amount of time elapsed

between the second and third gunshots as compared to the subsequent three shots. (See Dash Cam

Footage, R. 63-7 at 02:40–02:42 (evincing a firing sequence that accelerated in a one-one-three

pattern).) This evidence would support a reasonable jury’s conclusion that shots three through five

were all fired once Addis reoriented his gun as Cody ran diagonally away from him, after any

imminent danger to the officer had been mitigated by Cody’s relative posture (facing away) and

increased distance from Addis. See Dickerson, 101 F.3d at 1162 n.9. The report submitted by

Plaintiff’s law enforcement expert, Scott DeFoe, supports this theory. After analyzing the

evidence and considering the situation based on his training and experience as a former law

enforcement officer, DeFoe found that “Officer Ryan Addis rushed into this situation without any

plan of action . . . and failed to consider alternative actions” available to him. (DeFoe Report, R.

73-9, Page ID # 2801.)




2510.) Additionally, as the majority states, “[f]or purposes of summary judgment, we take the conclusion of the
plaintiff’s expert regarding Addis’s position––that Addis remained in position somewhere behind the driver’s side
door and turn to follow Cody’s bath as he ran.” See Majority at 4; (see also Appellant’s Br. 32 (noting that Plaintiff
posits “and Defendant accepts” that Addis did not move from his position next to the door of the driver’s side of the
police car) (emphasis in original).)

                                                       - 17 -
Case No. 21-1454, Reynolds v. Addis


        Even Defendant’s own evidence casts doubt on the reasonableness of Addis’ use of force.

Forensic Consultant Robert Genna concluded that Cody moved “in a southeasterly direction from

the left front corner of the vehicle,” rather than an east-bound direction, directly at Addis, when he

got up from his knees. Genna also concluded that the blood spatter evidence “demonstrates

continued movement in the original southeast direction of Cody’s body. The final resting place

of the body also shows a continuous unbroken movement of the body along this same path of

travel.” (Genna Report, R. 63-22, Page ID # 2512 (emphasis added).) Even though Addis and

Cody faced one another while Cody knelt on the ground, these assertions support the theory that

Cody got up and immediately fled to his right (Addis’ left), rather than charging directly at the

officer. A jury could thus find that shooting and killing Cody was excessive given these facts,

even if the interaction happened over the course of a short period of time. See Stevens-Rucker,

739 F. App’x at 843–44; Dickerson, 101 F.3d at 1162 n.9; see also supra pp. 3–5.

                                                  II.

        a. Plaintiff’s Fourth Amendment Claims

        Viewing the available facts in the light most favorable to Plaintiff, and under the totality

of the circumstances, a reasonable jury could find that Addis’ use of deadly force violated Cody’s

Fourth Amendment rights. See Garner, 471 U.S. at 8–9. In this case, the Court need only address

whether the constitutional right that Plaintiff asserts was “‘clearly established’ when the event

occurred such that a reasonable officer would have known that his conduct violated it.” Martin v.

City of Broadview Heights, 712 F.3d 957 (6th Cir. 2013) (citing Pearson v. Callahan, 555 U.S.

223, 232 (2002)); see also Majority at 5. That is because “[p]ublic officials are entitled to qualified

immunity from suits for civil damages if either the official’s conduct did not violate a

constitutional right or if that right was not clearly established at the time of the conduct.” Latits v.


                                                 - 18 -
Case No. 21-1454, Reynolds v. Addis


Philips, 878 F.3d 541, 547 (6th Cir. 2017) (citing Godawa, 798 F.3d at 463; Saucier, 533 U.S. at

201–02) (emphasis added)).

       “As a starting point, [Plaintiff] had a clearly established right to be free from excessive

force.” Palma v. Johns, –– F. 4th ––, No. 21-3315, 2022 WL 594046, at *16 (6th Cir. Feb. 28,

2022) (citing Godawa, 798 F.3d at 463). However, while “this general right is well known, the

right at issue is not defined at such ‘a high level of generality.’” Id. (quoting Plumhoff v. Rickard,

572 U.S. 765, 779 (2014)). Rather, the claimed right must be sufficiently particularized so “that a

reasonable official would understand that what he is doing violates that right.” Id.; Scheffler, 752

F. App’x at 43 (quoting Kennedy v. City of Villa Hills, 635 F.3d 210, 2014 (6th Cir. 2011)). The

majority inconsistently defines and incorrectly applies this burden. Indeed, it simultaneously

confirms that Plaintiff need not put forth “a case directly on point,” see id. at 6 (quoting Rivas-

Villegas, 142 S. Ct. at 7), and also concludes that Plaintiff’s argument fails “because Reynolds is

unable to point to a case that would place a reasonable officer in Addis’s position on notice that

his use of force was unlawful,” see id. at 1.

       This raises a critical flaw in the majority’s reasoning. To get around the Court’s precedent

showing that an officer cannot shoot a fleeing suspect whose hands are visibly empty, the majority

raises the burden by requiring Plaintiff to cite a prior case that tracks the precise facts of the one

now before the Court. See Majority at 7–8; but see Cupp, 430 F.3d 766, 776-77 (concluding that

prior cases can provide clear and fair warning to officers even where “the very action in question

has [not] previously been held unlawful”) (quoting Anderson v. Creighton, 483 U.S. 635, 640

(1987)). This requirement runs roughshod over the caselaw that sets out the “salient question” in

regard to this prong of the excessive force analysis: whether the law “at the time of an incident

provided ‘fair warning’ to the defendants ‘that their alleged [conduct] was unconstitutional.’”


                                                - 19 -
Case No. 21-1454, Reynolds v. Addis


Tolan v. Cotton, 572 U.S. 650, 656 (2014) (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)); see

also Palma, –– F. 4th ––, 2022 WL 594046, at *16. Indeed, as the Court recently reiterated, “when

determining whether a particular right is clearly established, courts ‘ask whether it would have

been clear to a reasonable officer that the alleged conduct was unlawful in the situation he

confronted,’” not whether this Court previously determined that the exact conduct in question

amounted to excessive force. Palma, –– F. 4th ––, 2022 WL 594046 at *16 (quoting Ziglar v.

Abbasi, ––U.S.––, 137 S. Ct. 1843, 1867 (2017) (quoting Saucier, 533 U.S. at 202)) (internal

quotations omitted).

       In this case, Plaintiff raised evidence showing that Officer Addis shot and killed Cody

Reynolds as Cody attempted to flee from the from the scene while his empty hands were visible

to the officer. See supra pp. 2–7. Simultaneously, the Court has clearly established that deadly

force is constitutionally excessive when a police officer shoots an unarmed suspect that is running

away from an officer when neither the officer nor the public is in immediate danger of death or

serious injury. Godawa, 798 F.3d at 465, 467; Garner, 471 U.S. at 11; Cupp, 430 F.3d at 775–6

(“It is clearly established constitutional law that an officer cannot shoot a non-dangerous fleeing

felon in the back of the head.”). And “the ‘fact that a situation unfolds quickly does not, by itself,

permit officers to use deadly force. Rather, qualified immunity is available only where officers

make split-second decisions in the face of serious physical threats to themselves and others.’”

Latits, 878 F.3d at 547 (emphasis added) (quoting Mullins, 805 F.3d at 766). Viewing the evidence

in the light most favorable to Plaintiff, this Court has clearly established that deadly force is

excessive under the circumstances faced by Addis. See Godawa, 798 F.3d at 465–67; Garner, 471

U.S. at 11; Cupp, 430 F.3d at 769–75. Consequently, the district court correctly determined that

Plaintiff’s claims should survive summary judgment.


                                                - 20 -
Case No. 21-1454, Reynolds v. Addis


       b. Plaintiff’s State Law Claims

       Additionally, there are genuine and material disputes of fact regarding Plaintiff’s claims

under Michigan law. As the district court noted, “[u]nder Michigan law, governmental employees

are entitled to immunity for their intentional torts if (1) the employee’s challenged acts were

undertaken in the course of employment, (2) the acts were undertaken in good faith, and (3) the

acts were discretionary rather than ministerial.” (Op. & Order, R. 92, Page ID # 3621 (citing Mich.

Comp. Laws § 691.1407(2)(c)(3)); Odom v. Wayne Cnty., 760 N.W.2d 217, 222–23 (Mich.

2008)).) The parties dispute whether Addis acted in good faith.

       Michigan law defines “[a] ‘lack of good faith,’ which is the sole issue in this claim . . . as

‘malicious intent, capricious action or corrupt conduct’ or ‘willful and corrupt misconduct[.]’”

(Op. & Order, R. 92, Page ID # 3621 (citing Odom, 760 N.W.2d at 225).) Viewing the record in

the light most favorable to Plaintiff, Addis’ actions demonstrate that he lacked good faith when he

shot and killed Cody as Cody ran away from him unarmed. See supra pp. 3–7. Although Addis

testified that he shot Cody because he feared for his safety, Addis cannot explain how three shots

ultimately entered Cody’s back. Furthermore, the record supports a finding that Addis shot Cody

in the back after any imminent danger had subsided. See supra pp. 3–7. A reasonable jury could

thus call into question Addis’ credibility and find that he lacked good faith.

       There are also genuine and material factual disputes related to Plaintiff’s gross negligence

claim. Defendant argues that because “there is no tort of assault and battery by gross negligence,”

and “Plaintiff’s allegations in his gross negligence claim are based upon the same set of facts as

his intentional tort assault and battery cause of action,” the district court was “required” to dismiss

Plaintiff’s gross negligence claim. (Appellant’s Br. 63–64 (citing VanVorous v. Burmeister, 687

N.W.3d 132, 143 (2004) (“[P]laintiff’s claim of gross negligence is fully premised on her claim of


                                                - 21 -
Case No. 21-1454, Reynolds v. Addis


excessive force. As defendants correctly note, this Court has rejected attempts to transform claims

involving elements of intentional torts into claims of gross negligence.”)).) But the Court has

“sustained gross-negligence claims premised on allegations that officers were ‘grossly negligent

in failing to follow certain procedures and statutory obligations’ or where the plaintiff can

otherwise ‘show that the defendant owed him a duty of care.’” Richards v. City of Jackson, Mich.,

788 F. App’x 324, 336–37 (6th Cir. 2019) (citing Brent v. Wayne Cnty Dep’t of Human Servs.,

901 F.3d 656, 701 (6th Cir. 2018) (“Plaintiffs are correct to suggest that they may bring common-

law negligence claims based on allegations that could also undergird intentional-tort claims

. . . .”)). Sustaining such a claim is consistent with VanVorous, which merely concluded that a

plaintiff’s gross negligence claim that “is fully premised” on her excessive force claim cannot go

forward. VanVorous, 687 N.W.3d at 143 (emphasis added); Richards, 788 F. App’x at 336

(“[P]laintiffs are barred from bringing gross-negligence claims only if those claims are ‘fully

premised’ on alleged intentional torts.”) (emphasis added) (internal quotations omitted).

       In this case, the district court determined that the discovery process produced the following:

       expert evidence that [Officer] Addis departed from established protocols regarding
       the use of force and use of deadly force. [The expert] further opined that Addis
       rushed into the situation without having any plan nor did he employ any de-
       escalation procedures.

(Op. & Order, R. 92, Page ID # 3622–23; see also DeFoe Affidavit, Ex. I, R. 73-9, Page ID #

2792–2846.) Accordingly, Plaintiff’s gross negligence claim is not “fully premised” on the alleged

intentional torts. VanVorous, 687 N.W.3d at 143. The claim is instead based in “breaches of duty

identified during the course of discovery,” (Compl., R. 1, Page ID # 9), namely, actions allegedly

taken contrary to accepted standards and procedures, (Pl.’s Resp., R. 73, Page ID # 2633; 2670–

71). Critically, the duty that Plaintiff emphasizes in her gross negligence claim is broader than the

“duty implicit in Michigan’s immunity standard from intentional torts.” (Compare Compl., R. 1,

                                               - 22 -
Case No. 21-1454, Reynolds v. Addis


Page ID # 8 with Complaint, R. 1, Page ID # 7; see also id. (noting that “the VanVorous issue is

one of duty, not of acts” and “whether there is a separate duty apart from the duty to avoid

‘intentional and offensive touching’”) (quoting Bell v. Porter, 739 F. Supp. 2d 1005, 1015 (W.D.

Mich. 2010).)

       Because the record raises genuine and material disputes of fact regarding the nature of

Addis’ conduct when he shot and killed Cody Reynolds, the district court did not err when it denied

Defendant’s motion for summary judgment as to Plaintiff’s state law tort claims.

                                                 III.

       In the summary judgment context, “[c]redibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge . . . .” Anderson, 477 U.S. at 255 (emphasis added). This case presents a variety of material

factual disputes in regard to Plaintiff’s federal and state law claims. For these reasons, the district

court did not err when it denied Defendant’s motion for summary judgment.




                                                - 23 -